Affirmed and Memorandum Opinion filed January 13, 2015.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-14-00641-CV

                   IN THE INTEREST OF J.A.F., A CHILD,



                    On Appeal from the 313th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2013-01179J

                 MEMORANDUM                     OPINION


      Appellant, H.E.W., appeals a final decree signed July 23, 2014, terminating
her parental rights to the child who is the subject of this suit. Appellant filed a
timely notice of appeal.

      Appellant’s appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. The brief meets the requirements of Anders
v. California, 386 U.S. 738 (1967), presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced. See High
v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). The Anders procedures are
applicable to an appeal from the termination of parental rights when an appointed
attorney concludes that there are no non-frivolous issues to assert on appeal. In re
D.E.S., 135 S.W.3d 326, 329 (Tex. App.—Houston [14th Dist.] 2004, no pet.).

         On November 24, 2014, a copy of the record and counsel’s brief were
delivered to appellant and appellant was notified of the right to file a pro se
response. See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991); In re
D.E.S., 135 S.W.3d at 329–30. More than thirty days have elapsed and as of this
date, no pro se response has been filed.

         We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. A discussion of the brief would add nothing to the jurisprudence of the
state.

         Accordingly, the judgment of the trial court is affirmed.



                                         PER CURIAM

Panel consists of Justices Christopher, Donovan, and Wise.




                                            2